DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examination of this application has been transferred to Examiner Frank Lawrence.  The previous prior art rejections have been withdrawn and new prior art is cited here in a second non-final rejection because no substantial amendments have been made.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al. (5,378,442).
Fujii et al. ‘442 teach a carbon dioxide recovery device comprising a flue gas water cooling unit (1), a cooling water recirculation line (12) for returning cooling water and condensed water back to the cooling unit, an absorption unit (2) with a lower carbon dioxide absorbing section and an upper washing section (24) to contact the flue gas with washing water, a regeneration unit (3) for removing carbon dioxide from laden solvent from the absorption unit, a supply channel (17) for sending water from the cooling water recirculation line to the washing section (24), and a discharge channel .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. ‘442 in view of Iijima (6,485,547).
Fujii et al. ‘442 disclose all of the limitations of the claims except that there is a cooling tower supplied by water from the discharge channel as cooling water to cool a cooling medium.  Iijima ‘547 discloses a flue gas cooling unit (3), a cooling water recirculation line (5), a discharge line (13) from the recirculation line, a cooling tower (9) receiving the discharge line water to be used as cooling water (11) to cool a cooling medium (5) in a heat exchanger (7) (see figure 1, col. 4, line 42 to col. 5, line 21).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Fujii et al. ‘442 by using the cooling tower arrangement of Iijima ‘547 in order to provide a means for providing inexpensive cooling water from a waste stream without the need for additional cooling devices or heat exchange cooling fluids.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. ‘442 in view of Tsujiuchi et al. (2014/0248206 A1).
Fujii et al. ‘442 disclose all of the limitations of the claim except that there is a capture unit in the supply channel.  Tsujiuchi et al. ‘206 disclose a carbon dioxide recovery system with a filter (26) in a washing water circulation line (13a) (see figure 4, paragraphs 84, 86).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the supply channel of Fujuii et al. ‘442 by using the filter of Tsujiuchi et al. ‘206 in order to provide a means for removing contaminants from water that could potentially clog nozzles and reduce the effectiveness of the washing device.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. ‘442 in view of Reddy et al. (2009/0148371 A1).
Fujii et al. ‘442 disclose all of the limitations of the claim except that the cooling unit and absorption unit are accommodated in an outer shell with the absorption unit above the cooling unit.  Reddy et al. ‘371 disclose a gas treatment device that can have a scrubbing section (120) above a quenching section (110) in a single shell (100) (see figure, paragraph 28).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Fujii et al. ‘422 by using the integral tower arrangement of Reddy et al. ‘371 in order to provide a combined cooling unit and scrubber unit for a reduced footprint and fewer pipe connections.



Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner agrees with applicant’s arguments relating to the previous prior art rejections, which are now withdrawn.  This is a second non-final rejection because new prior art was cited to anticipate claims that were not substantially amended.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl